Title: From George Washington to Nathaniel Shaw, 10 July 1780
From: Washington, George
To: Shaw, Nathaniel


					
						Sir
						Head Quarters Bergen County 10th July 1780
					
					It is more than probable that we shall, in the course of our expected cooperation with our Allies, have occasion to make use of the Navigation of the Sound, for which reason we should have some of the most expert and trusty pilots engaged. I am recommended to apply to you Sir to undertake this business, which I am convinced you will cheerfully execute. You will have only need for the present, to fix upon certain Characters, and engage their promise to repair, at a moments [warning] either on board the Fleet, or to any place to which they may be

directed. They shall be amply paid for their time, should they go upon service. I am convinced I need make no apology for giving you this trouble. The occasion will be sufficient. I am with great Respect Sir Your most obt Servt
					
						Go: Washington
					
				